Citation Nr: 1036741	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of 
postoperative gastrectomy and vagotomy for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty training from May 1959 to 
November 1959 and on active duty from July 1960 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and January 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

This appeal was previously before the Board in July 2009.  The 
Board remanded the claim so that the Veteran could receive 
corrective notice, treatment records could be requested, and the 
Veteran could be scheduled for a VA examination.  The case has 
been returned to the Board for further appellate consideration.

The issue of a separate rating for a postoperative scar 
from a gastrectomy and vagotomy has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Residuals of postoperative gastrectomy and vagotomy for 
duodenal ulcer have been productive of iron-deficient anemia, but 
have not been productive of nausea, vomiting, diarrhea, fatigue, 
or weight loss with malnutrition.  




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 percent 
for residuals of postoperative gastrectomy and vagotomy for 
duodenal ulcer have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7305, 7308 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in April 
2005.  Thereafter, he was notified of the provisions of the VCAA 
by the VA in correspondence dated in October 2005 and July 2009.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in February 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in an October 2006 letter 
and in the July 2009 letter.  The notice requirements pertinent 
to the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been requested 
or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in June 2005 and January 2010 to assess the current 
nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2009)

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider the Veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) held in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate in evaluating the Veteran's service-connected 
disabilities.

The Veteran's residuals of a gastrectomy and vagotomy for 
duodenal ulcer have been evaluated as 40 percent disabling since 
May 16, 2001, under Diagnostic Code 7308.  


730
8
Postgastrectomy syndromes:
Ratin
g

Severe; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia
60

Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss
40

Mild; infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous 
mild manifestations
20
38 C.F.R. § 4.114, Diagnostic Code 7308 (2009) 

730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more 
times a year
40

Moderate; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or 
with continuous moderate manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2009) 

734
8
Vagotomy with pyloroplasty or gastroenterostomy:
Ratin
g

Followed by demonstrably confirmative postoperative 
complications of stricture or continuing gastric 
retention
40

With symptoms and confirmed diagnosis of alkaline 
gastritis, or of confirmed persisting diarrhea
30

Recurrent ulcer with incomplete vagotomy
20
38 C.F.R. § 4.114, Diagnostic Code 7348 (2009) 
Factual Background

The Veteran filed an increased rating claim in April 2005, and 
noted that he felt his ulcer condition had increased in severity 
since his last VA examination.  

In July 2004, the Veteran sought VA treatment, with a complaint 
of mood swings.  He was noted to have iron deficient anemia, for 
which he had stopped taking his prescribed iron by choice.  He 
was encouraged to restart taking iron supplements.   He was also 
noted to have weight loss, which was attributed to poor intake 
due to gastrointestinal upset from narcotics.  He weighed 170 
pounds.  He was treated for constipation, which helped.  VA 
outpatient treatment records reflect that he weighed 170 pounds 
in January 2005.  

In March 2005, the Veteran was transferred from a private medical 
center to a VA medical center complaining of stomach pain.  He 
had celebrated his wife's birthday with cake and fatty foods, and 
soon after eating felt a "fullness" in his stomach which 
developed into lower abdominal cramping.  Symptoms did not 
improve causing him to seek medical treatment.  A private 
hospital CT scan report of his abdomen revealed a prominent gall 
bladder without mention of gallstones or pancreatitis.  
Additionally, there were no urinary tract stones, no bowel 
obstruction, no free air, no intraperitoneal fluid or 
inflammation, and no diverticulitis.  On arrival at the VA 
emergency room, examination revealed hyperactive bowel sounds, 
with tenderness in the mid epigastric region but no right upper 
quadrant discomfort.

An additional March 2005 VA inpatient treatment note reported a 
history of chronic constipation.  It was indicated he was 
transferred for an evaluation for gallbladder surgery.  His 
abdomen was soft, nontender, and nondistended.  His surgical scar 
(presumably from his gastrectomy) was noted to be well-healed.  
He was later assessed with a suspicion of early cholangitis, 
choledocholithiasis.  It was noted that he weighed 171.5 pounds.  
An ERCP (endoscopic retrograde cholangiopancreatography) was 
attempted but not completed due to prior surgical adhesions.   He 
was initially scheduled for laparoscopic surgery but the omentum 
had adhesed to the anterior abdominal wall from the previous 
right upper quadrant incision preventing access.  In April 2005, 
he was noted to weigh 180 pounds.  In May 2005, he underwent an 
open cholecystectomy without complication. 

The Veteran was afforded a VA stomach, duodenum and peritoneal 
adhesions examination in June 2005; the examiner did not indicate 
the claims file was reviewed.  He did not complain of vomiting, 
hematemesis or melena.  His treatment consisted of medication, 
specifics were unknown to the Veteran.  He reported no 
circulatory disturbances after meals, no hypoglycemic reactions, 
no episodes of colon distention, and no nausea.  He reported 
recent severe abdominal pain which turned out to be acute 
gallbladder, which was removed.  He reported no weight gain.  The 
examiner noted that there were no signs of anemia, and that there 
was no pain or tenderness on examination.  The examiner concluded 
that the Veteran had a history of bleeding ulcers in 1960-1961 
with gastrectomy and vagotomy.  His "recent increase in 
abdominal pain was secondary to acute superimposed over a chronic 
cholecystitis," with gallbladder removal.  He noted that there 
was no relationship between the removal of his gallbladder and 
his bleeding duodenal ulcers and postoperative stomach injury.

An April 2006 VA treatment record noted a history of iron 
deficient anemia in February 2005 probably nutritional due to 
history of gastrectomy, improved with the restart of iron 
supplements.  The Veteran's weight loss had resolved.  In 
November 2006, he complained of epigastric pain which radiated to 
his chest, always associated with drinking coffee.  The examiner 
opined that it was likely GERD due to excessive intake of 
caffeine and carbonated beverages.  He still complained of 
abdominal pain traveling to his chest, without acid reflux in 
June 2007.  The etiology was unclear, but noted that since he had 
a partial gastrectomy/vagotomy it was unlikely acid reflux/bile.  
In August 2007, a treatment record noted that his iron testing 
was normal one year prior.  By October 2008, the etiology of his 
abdominal/chest pain was still unknown; however, it was suggested 
aerophagia v. bile reflux v. functional IBS.

A July 2007 VA physician's statement was to the effect that the 
Veteran was "service connected for post-operative stomach 
injury.  This is surgery for a gastric ulcer.  Therefore, his 
service connection is related to a diagnosis of gastric ulcer."

In January 2010, the Veteran was afforded an additional VA 
examination; the claims file was reviewed.  The examiner noted 
his history of perforated gastric ulcers 20 years prior, and an 
open cholecystectomy in 2005.  He stated he has continued to have 
pain since November 2006, with bloating and chest pressure.  He 
had evidence of iron deficiency anemia with normal ferritin and 
stable hemoglobin.  In May 2006, he had GERD with small sliding 
hiatal hernia.  He was noted to not be completely compliant with 
his medical regime.  He complained of gas, pain in his upper and 
lower abdomen, and is related to meals.  On objective 
examination, bowel sounds were present.  There was some diffuse 
tenderness on palpation of the abdomen, with no rebound, and no 
acute signs.  Weight was stable.  The diagnosis was status post 
Billroth II surgery with postoperative anemia and persistent 
complaint of abdominal pain.  The examiner commented that there 
was no reported nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, or weight loss with 
malnutrition, but there was anemia.  Further, he noted that there 
was no severe gastric or ulcer pain and no evidence of 
hematemesis or melena, nor was there weight loss productive of 
definite impairment of health.  Again, there was evidence of 
anemia. 

Analysis

The record contains subjective and objective evidence of 
abdominal pain, anemia, and weight loss.  The record does not 
contain evidence of fatigue, diarrhea, nausea, sweating, 
circulatory problems after meals, or hypoglycemic symptoms.  
Although initially it was noted that the Veteran's weight loss 
may be a residual of his postoperative gastrectomy and vagotomy; 
he later noted that his weight loss was intentional.  Additional 
VA treatment records show the Veteran was encouraged to change 
his eating habits and exercise, as he was noted to be overweight.  
The etiology of his abdominal and chest pain has not been 
resolved.  He was noted to possibly have GERD, and he was noted 
to have a small sliding hiatal hernia.  

The Veteran's instance of nausea and vomiting and 2005 was found 
to be due to the gallbladder, and those symptoms are not applied 
to an evaluation for residuals of his gastrectomy and vagotomy.  
Therefore the Veteran's symptoms fall between the criteria for a 
40 percent and 60 percent rating under Diagnostic Code 7308.  The 
records show that in 2004, he had stopped taking his supplemental 
iron medication against physician's directions.  By 2006, testing 
showed that his iron level was normal.  As his weight loss was 
intentional, the symptoms associated with his postoperative 
gastrectomy and vagotomy are anemia and abdominal pain; however, 
the cause of his abdominal pain had not been/could not be 
ascertained.

The Board further notes that a higher rating is not warranted 
under any other analogous criteria.  The highest rating of 60 
percent under the duodenal ulcer provisions of Diagnostic Code 
7305 is not warranted since there is no evidence of recurrent 
hematemesis or melena, with manifestation of anemia and weight 
loss productive of definite impairment of health during the 
appeal period.  Although the Veteran had anemia, there was no 
indication of impairment of health as he was noted to be quite 
active with the grandchildren he was raising.  Evaluation under 
Diagnostic Code 7348 (which provides for evaluation of vagotomy 
with pyloroplasty or gastroenterostomy) is also not warranted 
since the highest rating available is 40 percent.

The Board also considered the Veteran's complaints of abdominal 
pain, and his statements that his condition worsened.  The Board 
notes that in adjudicating a claim the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the 
Board acknowledges that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to report 
experiencing certain symptoms, such as abdominal and chest pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the symptoms 
he experiences.  Although his symptoms are credible and 
acknowledged, they are not sufficient to establish all of the 
criteria required for a higher rating.  While the Veteran's 
symptoms do not have to meet all of the criteria for an increased 
rating, the lower evaluation is assigned as the Veteran's 
symptoms more nearly approximate that criteria because he does 
not exhibit symptoms of fatigue, diarrhea, nausea, sweating, 
circulatory problems after meals, or hypoglycemic symptoms.

The Board has considered staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted as the symptomatology of the of Veteran's disability 
remained within its ratings for the entirety of the claims period 
on appeal.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's service-connected residuals 
of postoperative gastrectomy and vagotomy.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service- connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe his disability levels and symptomatologies and provides 
for more severe symptoms than shown by the evidence during the 
period in question; thus, his disability pictures are 
contemplated by the Rating Schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  His symptoms are not unusual, are 
contemplated by the rating criteria, and are still within the 
limits of the schedular criteria.  Referral for extraschedular 
consideration is not warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 40 percent for residuals of 
postoperative gastrectomy and vagotomy for duodenal ulcer is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


